Citation Nr: 1417544	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acid reflux disability.

2.  Entitlement to service connection for disc herniation at the L5 to S1 vertebrae with canal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from June 1996 to October 1996, from January 2003 to April 2004, and from May 1, 2009 to May 29, 2009.  The claim file indicates but does not confirm additional periods of active duty, active duty for training and inactive duty for training thereafter.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2013 at which time the Board denied the issue of service connection for an acid reflux disability and remanded the issue of entitlement to service connection for disc herniation at the L5 to S1 vertebrae with canal stenosis.   In November 2013, the issue of service connection for an acid reflux disability was remanded by the Court in accordance with a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Since the Board last considered the issue of entitlement to service connection for a disc herniation at the L5 to S1 vertebrae with canal stenosis, in August 2013, a Physical Evaluation Board report was added to the Veteran's claim file.  Records associated with that report include an Army National Guard Retirement Points History Statement which indicates that the Veteran had active duty, active duty for training, and inactive duty for training after January 2010.  The claim file does not, however, include any service treatment records after that time.  Additionally, the Veteran's VA medical center records are dated in 2012; new records may be available.

All necessary efforts must be made to acquire the Veteran's service treatment records from the Army National Guard and VA medical center records.  38 C.F.R. § 3.159 (c).  Further, in order to determine whether the Veteran was disabled from a disease or injury incurred in or aggravated in line of duty, the RO must request information pertaining to the exact dates of the Veteran's active duty, active duty for training and inactive duty for training and associate that information with the claim file.

The Veteran was afforded a VA spine examination in May 2013.  While the VA examiner provided an exhaustive report of the Veteran's medical history, the examiner appears to have discounted the Veteran's complaints of back pain based on the fact that there were no associated physical evaluations related to these complaints.  The examiner further failed to provide a rationale for his finding that the Veteran's earliest complaints of back pain were unrelated to disc herniation first demonstrated in 2007.

As the examination is thus inadequate, the claim file should be given to a new VA examiner in order to determine whether it is at least as likely as not that any of the Veteran's reports of back pain indicated an underlying back disability which manifested during active duty or active duty for training; whether an existing back disability was aggravated during such service; or whether it is at least as likely as not that the Veteran sustained a back injury during inactive duty for training which is related to his current back disabilities.  

Finally, the January 2013 JMR indicated that an acid reflux disability may be related to the Veteran's service and a VA examination was required.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Mississippi Adjutant General, and any other indicated sources to obtain any service treatment records from the Veteran's National Guard service after January 2010.

In so doing the RO must attempt to verify, through those official channels, the Veteran's periods of service in Army National Guard, and request the specific dates-not retirement points-for all the Veteran's periods of active and inactive duty for training.

2.  Obtain and associate with the claim file all VA medical center treatment records not already so associated.

3.  Thereafter, provide a new VA examiner with the claim file for an opinion as to:

a) whether it is at least as likely as not (a 50 percent or greater probability) that a spine disability is related to or was aggravated by active duty service, or;

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that a spine disability is related to or was aggravated by a disease or injury incurred in or aggravated while performing active duty for training.

c)  Whether it is at least as likely as not (a 50 percent or greater probability) that a spine disability is due to an injury incurred in or aggravated by performing inactive duty for training.  

4.  Schedule the Veteran for a VA gastrointestinal examination.  The examiner is to provide an opinion as to:

a)  whether it is at least as likely as not (a 50 percent or
greater probability) that a gastrointestinal disability is related to or was aggravated by service, or; 

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disability is related to or was aggravated by a disease or injury incurred in or aggravated while performing active duty for training.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Each examination report must include a complete rationale for all opinions expressed.  If an examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Any additional development deemed appropriate must be accomplished.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


